Motion for reargument granted; cross motion for reargument denied. Upon reargument, original decision, dated October 28, 1969 [33 A D 2d 625], modified by deleting the last sentence of the sixth paragraph and the decretal paragraph and substituting therefor: However, we find that the amount of credit the board allowed the carrier was improper. The carrier is entitled to a credit of $53,000 (the value fixed by the Supreme Court for wrongful death damages together with the interest thereon), less attorney’s fees and disbursements. Decisions modified, so as to increase the credit allowed the carrier to $53,000, and, as so modified, affirmed, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Cooke, JJ., concur.